Citation Nr: 9934524	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to a compensable evaluation for gouty 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1983, with additional periods of active duty for 
training from July to December 1962, and from June 1 to 
June 15, 1963. 


FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus is 
not supported by cognizable evidence showing that this 
disability was present in service, or is otherwise of service 
origin.

2.  The veteran's service-connected hypertension is not 
presently characterized by diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.

3.  The veteran's service-connected gouty arthritis is, at 
present, essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).  

2.  An evaluation in excess of 10 percent for hypertension is 
not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, Code 7101 (1998).  

3.  A compensable evaluation for gouty arthritis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 199)8; 
38 C.F.R. Part 4, Codes 5002, 5017 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record in this case discloses that service 
medical records are negative for history, complaints, or 
abnormal findings indicative of the presence of diabetes 
mellitus.

In May 1983, a Department of Veterans Affairs (VA) general 
medical examination was accomplished.  At the time of 
examination, the veteran gave no history of, nor did he voice 
complaints regarding, diabetes mellitus.  

VA outpatient treatment records covering the period from 
January 1986 to April 1990 show treatment during that time 
for, among other things, hypertension.

On VA general medical examination conducted in July 1993, it 
was noted that, with the exception of a glucose value of 121, 
the veteran's SMA 7 was within normal limits.  Additionally 
noted, however, was that this value was obtained without the 
veteran having fasted.  At the time of examination, no 
pertinent diagnosis was noted.

A private medical record dated in October 1996 reveals that 
the veteran was seen at that time for further evaluation of 
his hypertension "and new onset diabetes."  At the time of 
evaluation, it was noted that the veteran had received 
treatment (in the form of medication) for his hypertension 
for the past 10 to 15 years, and that it was "well under 
control."  According to the veteran, he was found to have 
"new onset" diabetes within the last six months, at which 
time he presented with polydipsia, polyuria, nocturia, 
fatigue, and "aching all over."  The veteran's chemsticks 
showed a blood sugar above the 350 range.  During the course 
of evaluation, the veteran complained of "aching pain" over 
his shoulders, elbows, knees, etc.  He further stated that he 
had been taking hydralazine for the past 10 years without 
side effects.

On physical examination, the veteran's blood pressure was 
120/78, with a pulse of 84.  The veteran's heart displayed a 
regular rhythm and rate, with no gallop or murmur, and no 
friction rub.  There was a good range of motion in both 
shoulders, hips and knees, without joint swelling or 
tenderness, or any deformity.  The clinical assessment was 
hypertension, well controlled with Inderal and hydralazine; 
new onset diabetes; and a history of gout.  Noted at the time 
of examination was that the veteran's musculoskeletal 
symptoms were probably related to arthritis, though a 
hydralazine effect or drug-induced SLE would have to be ruled 
out.

On VA medical examination in April 1997, it was noted that 
the veteran's claims folder was unavailable for review.  
Reportedly, the veteran had in the past experienced 
"breakthrough hypertension" which was refractory to 
noncompliance with medications.  Current medications included 
insulin, as well as Lotensin for blood pressure.  According 
to the veteran, past screening eye evaluations showed no 
evidence of retinopathy.  The veteran denied renal 
complications of diabetes, and further denied any lower 
extremity numbness or tingling, or gastric complaints 
refractory to diabetes.  He stated that he had experienced no 
substernal chest pain or shortness of breath on exertion, or 
lower extremity edema.  Nor were there recurrent gout 
symptoms, despite the veteran's history of gouty 
arthritis/Allopurinol therapy in 1994.  According to the 
veteran, in January 1994, he had undergone aspiration of 
urate crystals from his left knee, consistent with gout.  
Medication therapy at that time included Allopurinol and 
nonsteroidal anti-inflammatory medications, leading to 
resolution.  The veteran stated that he was "unable to recall 
(his) last flare of gout."  Documentation on file consisted 
of a September 1994 follow-up for left knee discomfort 
consistent with gout.  No further documentation was 
available, with the exception of an October 1996 private 
physical examination, at which time certain subjective 
symptoms were attributed to "arthritis."  

On physical examination, the veteran ambulated with a mild, 
shuffling gait, and utilized a cane in his right hand for 
stability.  His blood pressure, as measured with a standard 
cuff, was 124/78 in the right arm in the sitting position, 
and 140/82 in the left arm in the same position.  Lying 
supine, the veteran's blood pressure in the right arm was 
154/86.  After 10 minutes, the veteran's blood pressure was 
140/82 in the right arm, and 154/90 in the left arm.  His 
heart rate was 68 and regular.  Evaluation of the veteran's 
carotid arteries showed a brisk up-stroke, without bruits.  
The veteran's radial pulses were bounding and symmetric, and 
there was no evidence of upper extremity nailbed clubbing or 
cyanosis.  The veteran's heart displayed a regular rate and 
rhythm, without gallop, murmur, or rub.  The femoral pulses 
were bounding, 2+/2 without bruits.  The dorsalis pedis 
pulses were 2+/2 and symmetric.  Posterior tibial pulses were 
not palpable, and the veteran's lower extremities were 
without pretibial or pedal edema.  At the time of evaluation, 
there as no evidence of upper extremity distal 
interphalangeal or proximal interphalangeal joint changes, 
inflammation or discomfort.  The pertinent diagnosis was 
hypertension, with clinical correlation of mild breakthrough 
hypertension on present medication therapy, that is, 
Lotensin.  Radiographic studies and electrocardiographic 
examination were normal, and, when compared with previous 
studies, showed no evidence of any interval change.  An 
additional diagnosis rendered was of gout with remote 
exacerbation, with radiographic studies of the knees and 
ankles showing mild degenerative joint disease of the 
tibia/fibular joint, and no erosive changes of gout.  A 
significant component of the veteran's lower extremity 
pathology was felt to be claudication/peripheral vascular 
disease which was refractory to significant nicotine 
dependence, and unrelated to gout.  

On more recent VA examination in May 1998, the veteran 
complained of dyspnea on exertion.  This is to say that, when 
the veteran ran 1 to 1/2 miles, he began to experience 
"shortness of breath."  There was no evidence of angina, or 
of any other cardiac symptomatology.  The veteran's current 
treatment consisted of Quinapril and Hydrochlorothiazide.  

On physical examination, the veteran's pupils were round and 
reacted equally to light.  His heart and lungs were clear, 
and his extremities showed no evidence of leg edema or 
deformity.  At the time of examination, the veteran's heart 
size was normal by inspection.  Blood pressure measurement 
showed readings of 150/90 and 140/90, with a reading in the 
supine position of 140/100, and in the upright position of 
156/98.  There was no evidence of cardiac arrhythmia, or of 
murmurs or thrills.  Nor was there evidence of congestive 
heart failure.  Radiographic studies of the veteran's chest 
showed the heart and mediastinal contours to be within normal 
limits.  The pertinent diagnosis was of labile hypertension, 
uncontrolled with medication.  

On VA orthopedic examination in August 1999, the veteran 
stated that he had in the past received treatment with 
Allopurinol for gout, but had "not been on it for several 
years."  According to the veteran, he could recall no "flare" 
of his gout since January of 1994.  The veteran stated that 
he was currently receiving medication (Hydrochlorothiazide) 
for hypertension, and the record showed that, in June of 
1998, his serum uric acid was 9.3.  This laboratory value was 
noted in conjunction with a comment that diuretics could 
cause hyperuricemia.  

At the time of evaluation, the veteran's main complaints 
revolved about aching in his knees which arose after he 
walked 1 1/2 miles, which he did on a daily basis.  The 
veteran stated that this aching was relieved by the use of 
Ibuprofen, which he obtained "over the counter."  According 
to the veteran, he could recall no swelling of his knee 
joints since 1994.  The aching in his knees did not interfere 
with his usual activities, nor did it require any "mechanical 
aids."  

On physical examination, both knee joints showed no evidence 
of swelling or effusion.  The veteran was able to flex both 
knees from 0 to 140 degrees, and extend fully to 0 degrees.  
The veteran's knees were stable, though there was some 
evidence of crepitus in both knees.  Examination of the 
veteran's ankles showed a full range of painless motion, with 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  There was no evidence of swelling or 
tenderness of the first metatarsophalangeal joints of both 
feet.  The veteran's shoulders and elbows likewise 
demonstrated a full range of painless motion.  Radiographic 
studies of the veteran's knees conducted as part of the 
aforementioned orthopedic examination showed evidence of 
minimal degenerative changes.  The pertinent diagnoses were 
chronic knee pain, most likely secondary to degenerative 
joint disease; and a history of gouty arthritis, mainly 
involving the knee joints, with no acute exacerbation since 
at least 1994, and no current hypouricemic therapy.  While 
laboratory data did show evidence of very mild hyperuricemia, 
this was felt to be most likely secondary to diuretic therapy 
for hypertension.  In the opinion of the examiner, the 
veteran's symptoms were "more likely secondary to 
degenerative joint disease than to gouty arthritis."  

Analysis

Regarding the issue of service connection for diabetes 
mellitus, the threshold question which must be resolved is 
whether the veteran's claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service, or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Finally, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of diabetes mellitus.  The earliest clinical 
indication of the presence of diabetes is revealed by private 
medical records dated in October 1996, more than 13 years 
following the veteran's discharge, at which time the veteran 
gave a history of "new onset" diabetes, reportedly discovered 
within the previous six months.  

The veteran argues that his current diabetes is, in fact, 
related to service, and that, on at least one occasion in 
service, he was told that his blood sugar levels were 
abnormal.  However, as noted above, service medical records 
reflect no evidence whatsoever of an elevated blood sugar 
level.  The veteran's alternative argument, revolving about 
an alleged relationship between diabetes and medication for 
the veteran's service-connected hypertension is, likewise, 
without merit, in that there exists no objective evidence of 
any such relationship.  Nor has it been demonstrated that the 
veteran's diabetes mellitus is in any way "aggravated" by 
medication for his service-connected hypertension.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between a service-connected 
disorder, or some inservice injury or disease, and the 
disability in question.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Notwithstanding the current diagnosis of diabetes 
mellitus, the only evidence which the veteran has submitted 
which supports a finding of a nexus to service are his own 
statements.  Evidence of such a nexus, however, cannot be 
provided by lay statements, because "lay persons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown,  8 Vet. App. 384 (1995) (en banc); Grivois v. Brown, 
6 Vet. App. 136 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, the veteran has failed to provide 
evidence of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  See Savage, 10 Vet. App. at 498.  His 
statements, in and of themselves, are insufficient to relate 
his current symptoms to his period of service, or any 
applicable presumptive period.  See Savage, supra.  Based 
upon a full review of the pertinent evidence of record, the 
Board is unable to conclude that the veteran's current 
diabetes mellitus, first persuasively documented a number of 
years following service discharge, was present in service, or 
is otherwise of service origin.  Under such circumstances, 
the veteran's claim is not well grounded, and must be denied.  

Turning to the issues of increased evaluations for the 
veteran's service-connected hypertension and gouty arthritis, 
the Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In the present case, service connection is in effect for 
hypertension, first noted during the veteran's period of 
active military service.  On VA medical examination in April 
1997, the veteran's blood pressure in the sitting position 
was 124/78 in the right arm, and 140/82 in the left arm.  In 
the supine position, the veteran's blood pressure was 154/86 
in his right arm.  Following an interval of 10 minutes, the 
veteran's blood pressure was 140/82 in the right arm, and 
154/90 in the left arm.  While at the time of evaluation, the 
veteran was described as experiencing "mild breakthrough 
hypertension" on his current medication, radiographic studies 
and electrocardiographic examination were within normal 
limits, with no evidence of any interval changes.  On more 
recent VA cardiovascular examination in May 1998, the 
veteran's blood pressure was 150/90 and 140/90, with a 
reading in the supine position of 140/100, and in an upright 
position of 156/98.  Once again, the veteran was reportedly 
receiving medication therapy for control of service-connected 
hypertension.

The Board notes that, effective January 12, 1998, the 
schedular criteria for the evaluation of service-connected 
cardiovascular disabilities underwent revision.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As there is no indication 
that the Secretary has precluded application of either the 
"old" or "amended" version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
an increased evaluation for service-connected hypertension be 
evaluated under the pertinent regulations effective both 
before and after the January 12, 1998 changes to the Rating 
Schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).  

In that regard, pursuant to those laws and regulations in 
effect prior to January 12, 1998, a 10 percent evaluation for 
service-connected hypertension is warranted where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is likewise assigned when continuous 
medication is shown necessary for the control of 
hypertension, and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires demonstrated evidence of diastolic 
pressure of predominantly 110 or more with definite symptoms.  
38 C.F.R. Part 4, Code 7101 (effective prior to January 12, 
1998).  Under the current schedular criteria in effect for 
the evaluation of service-connected hypertension, a 
10 percent evaluation is warranted where diastolic pressure 
is predominantly 100 or more, or systolic pressure 
predominantly 160 or more, with a minimum evaluation provided 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation for service-connected 
hypertension requires demonstrated diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  38 C.F.R. Part 4, Code 7101 
(effective January 12, 1998).  

Based on the aforementioned, it is clear that the veteran 
exhibits neither diastolic nor systolic pressure sufficient 
to warrant an increased evaluation.  While it is true that, 
both in the past, and presently, the veteran continues in 
need of medication for control (albeit less than perfect 
control) of his hypertension, this is in and of itself an 
insufficient basis for an award of increased benefits.  Based 
upon a full review of the pertinent evidence of record, the 
Board is of the opinion that, under the "old" or "new" 
criteria for the evaluation of service-connected 
cardiovascular disabilities, the veteran's hypertension is 
adequately represented by the 10 percent evaluation presently 
in effect.  Consequently, an increased rating is not 
warranted.

Regarding the issue of an increased evaluation for gouty 
arthritis, the Board notes that such disability is rated as 
analogous to rheumatoid (which is to say, atrophic) 
arthritis.  In that regard, where there is evidence of active 
arthritis, with one or two exacerbations a year and a well-
established diagnosis, a 20 percent evaluation is in order.  
For chronic residuals such as limitation of motion or 
ankylosis, either favorable or unfavorable, evaluation is to 
be under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the applicable codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  38 C.F.R. Part 4, 
Codes 5002, 5017 (1998).

As noted above, the veteran has experienced no "flare" of his 
service-connected gout since 1994.  He is presently not 
receiving hypouricemic therapy, nor is there any evidence of 
limitation of motion of the knees, ankles, shoulders, or 
elbows.  While it is true that, as of the time of a recent VA 
examination in August 1999, the veteran received a diagnosis 
of "chronic knee pain," his symptoms were felt to be most 
likely the result of (nonservice-connected) degenerative 
joint disease, and not gouty arthritis.  Clearly then, the 
veteran experiences no active disease process.  Nor is there 
evidence of chronic pathology attributable to service-
connected gouty arthritis.  Under such circumstances, the 
noncompensable evaluation currently in effect is appropriate, 
and an increased rating is not warranted.  See 38 C.F.R. 
§ 4.31 (1998).  


ORDER

Service connection for diabetes mellitus is denied.  

An increased evaluation for hypertension is denied.

An increased (compensable) evaluation for gouty arthritis is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

